Tilghman C. J.
This is a motion for a certiorari, on a . suggestion of diminution, filed by the counsel for the plaintiff in error. It has been opposed on the ground of a certiorari having already issued on the same suggestion, from the return to which it appears, that the whole record has been certified. Were this the case, I should have no hesitation in rejecting the present motion. But upon examining the certiorari and return, it appears not to have issued in the common form, directed to the Court of Common Pleas, but to the president only. This was done by consent, in order to bring the matter quickly before this Court, and therefore, there is no objection to the form ; and if the president had made return that there was no such matter remaining of record, as that which is mentioned in the suggestion, I should have considered it altogether improper to make further inquiry. It appears to me, however, that such is not the return. The president states certain facts, and then “ submits to the judges of this Court,” whether certain matters', “ought “ to be returned and certified as part of the record.” The mind of the president seems therefore not to be made up on the subject. As an individual, I am sensible of the confidence he has placed in the opinion of this Court, but the .matter submitted to us, being of a delicate nature, and not strictly within the line of our duty, I think it most prudent to return it to the president, in order to afford him an opportunity of considering maturely on consultation with his colleagues, whether the record transmitted to us, does or does not contain every thing which ought to have been inserted in it. I am therefore of opinion, that a certiorari should issue *473in common form, on the suggestion filed by the plantiff in error.
Yeates J. concurred.
Brackenridge J. concurred.
'Certiorari allowed,